Citation Nr: 0636682	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  02-13 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C.A., Chapter 35. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from June 1960 
to December 1960 and on active duty from April 1962 to 
September 1970.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death.  The appellant now resides within the 
jurisdiction of the Togus, Maine RO.

The case was remanded for further development in December 
2003 and August 2005.  The case is now before the Board for 
further appellate consideration. 


FINDINGS OF FACT

1.  The veteran died in November 2000.  The cause of death 
was coronary artery disease due to or as a consequence of 
recurrent myocardial infarction and lifelong cigarette abuse

2.  At the time of the veteran's death, he was service 
connected for esophagitis evaluated as 30 percent disabling, 
Wolf-Parkinson-White syndrome evaluated as 30 percent 
disabling, left foot neuritis evaluated as 20 percent 
disabling, right foot neuritis evaluated as 20 percent 
disabling, left hand neuritis evaluated as 20 percent 
disabling, right hand neuritis evaluated as 20 percent 
disabling, anxiety reaction evaluated as 10 percent 
disabling, residuals of squamous cell carcinoma of the left 
piriform sinus evaluated as 0 percent disabling, and 
hemorrhoids evaluated as 0 percent disabling. 

3.  The preponderance of the evidence is against a finding 
that the veteran's death was proximately due to or the result 
of his service-connected disabilities, or that a service 
connected disease or disability contributed to death. 


CONCLUSIONS OF LAW

1.  The cause of the veteran's death is not related to an 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.312 (2006).

2.  Eligibility for Dependent's Educational Assistance is not 
established.  38 U.S.C.A., Ch. 35. (West 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006). 

The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

In this case, in a letter issued in June 2004, the RO 
notified the appellant of the evidence needed to substantiate 
her claims for service connection for cause of death.  While 
sent after the January 2001 rating decision, the appellant 
was not prejudiced as this notification was sent prior to the 
RO's subsequent reajudication of the appeal.  Mayfield 
v.Nicholson.

The June 2004 VCAA notification letter satisfied the second 
and third elements of the duty to notify by informing the 
appellant that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that she was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them. 

Finally, with respect to the fourth element, the June 2004 
VCAA letter contained a notation that the appellant was to 
send VA any other evidence or information that she thought 
would relate to her claim.  This statement served to advise 
the appellant to submit any evidence in her possession 
pertinent to the claims on appeal.  In March 2004, the 
appellant submitted new evidence related to her claim, and 
thereby demonstrated actual knowledge of the need to submit 
relevant evidence in her possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court held that upon receipt of an application for 
service-connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In the present appeal, the first three elements of Dingess 
notice are satisfied by the June 2004 letter.  However, the 
appellant did not receive notice about the evidence needed to 
establish a rating or notice regarding an effective date.  
Since the claim is being denied, no rating is being given and 
no effective date is being set.  She is, therefore, not 
prejudiced by the absence of notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Thus, all required notice was given.

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controlled by the law, and the facts are 
not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  The 
claim for Chapter 35 educational benefits is controlled by 
the law and the VCAA is not applicable.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the present case, the RO has obtained records of treatment 
reported by the appellant, including service medical records 
and private medical records.  This includes the retrieval of 
private medical records as instructed in the Board's December 
2003 remand.  There is no indication from the record of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.    

The appellant has provided additional evidence such as 
statements in support of the claim and other information that 
related to the veteran's disabilities.  The Board notes its 
review of these materials.

VA has obtained two medical opinions.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations for Service Connection for 
Cause of Death Claims

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).   

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

For a service-connected disability to be the cause of death, 
it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id.

VA shall consider all lay and medical evidence of record in a 
case with respect to benefits under laws administered by VA.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail). 

Factual Background

The November 2000 death certificate shows that the veteran 
died in November 2000 with the cause of death reported as 
coronary artery disease due to or as a consequence of 
recurrent myocardial infarction and lifelong cigarette abuse.   

During his lifetime, the veteran was service connected for 
left foot neuritis, right foot neuritis, left hand neuritis, 
right hand neuritis, residuals of squamous cell carcinoma of 
the left piriform sinus, Wolf-Parkinson-White syndrome 
anxiety reaction, hemorrhoids and espohagitis.

The appellant contends that the veteran's service connected 
disabilities, including his Wolf-Parkinson-White (WPW) 
syndrome, contributed to his death. 

The veteran's service medical records show that in July 1966, 
he experienced a received a diagnosis of WPW syndrome after 
abnormal tracing and a short pulse rate interval were noted 
on EKG.  In September 1967 the veteran presented with 
complaints of chest pain that had been on and off for the 
past two years.  The diagnosis was mild anxiety reaction.  
His separation examination in August 1970 also stated that he 
was diagnosed with WPW syndrome in 1966.  However, the 
veteran's service medical records are negative for specific 
treatment, complaints or diagnoses of coronary artery 
disease. 

In April 1971, the veteran underwent a general medical 
examination at the VA Medical Center (VAMC) in Syracuse, New 
York.  He presented with complaints of occasional rapid heart 
action and palpitation with considerable anxiety and tension.  
It was noted that he was diagnosed with WPW syndrome 
associated with tachycardia at that time.  He was to continue 
on his regiment of Quinidine.

In March 1973, the veteran underwent a catheterization which 
revealed organic heart disease related to congenital 
myocardiopathy.

In July 1973, the veteran presented to the VAMC for follow-
up.  A cardiac examination revealed a heavy posterior 
myocardial infarction.  An electrocardiogram revealed a 
complete, left bundle branch block and pre-excitation 
syndrome type B.

In November 1976, the veteran had a re-check as a result of 
the previous abnormal electrocardiogram findings.  The 
diagnoses were WPW syndrome and anxiety neurosis.

In March 1977, the veteran presented to the Cincinnati, Ohio 
VAMC Intensive Care Unit with a rapid heart beat.  He had a 
normal cardiogram which converted to a pattern resembling a 
Type B WPW syndrome.  The physical examination was also 
consistent with a diagnosis of idiopathic hypertrophic 
subaortic stenosis.

The veteran presented to a private hospital's emergency room 
in December 1985 after he had an onset of restrosernal chest 
pain.  A catheterization revealed a total occlusion over 
large ramus intermediate branch.  This necessitated a 
coronary angioplasty which was successful.  The treatment 
notes reported that the veteran had no prior history of 
syncope or atrial fibrillation.  The diagnosis was acute 
lateral wall myocardial infarction, coronary angioplasty, 
intermittent WPW syndrome, and auto-occlusive disease with 
occlusion of the distal abdominal aorta.

In March 1986, the veteran presented to the Spokane, 
Washington.  The diagnosis was arteriosclerotic heart disease 
with myocardial infarction status post coronary angioplasty 
as well as arteriosclerotic peripheral vascular disease with 
Leriche's syndrome.

In April 1986, the veteran underwent a VA examination for WPW 
syndrome.  The diagnosis was congenital aberrant coronary 
artery circulation with congenital myocardiopathy, occlusion 
of aberrant coronary artery with residual myocardial 
infarction, arteriosclerotic aortic disease and generalized 
arteriosclerotic cardiovascular disease.

In July 1989, the veteran was admitted to the Spokane, 
Washington VAMC with a history of WPW syndrome, coronary 
artery disease and arteriosclerotic peripheral vascular 
disease.  It was noted that the veteran had had coronary 
artery disease since 1982.

In October 1997, the veteran presented to a private hospital 
for treatment of left pyriform sinus as a result previously 
diagnosed carcinoma of the hypopharynx.  The treating 
physician recommended a chemotherapy program mixed with 
external irradiation.

In January 1998, the veteran presented for a VA examination 
for a heart condition and throat cancer.  The examiner noted 
that the veteran was discharged from the military as a result 
of WPW syndrome and that he had undergone a single-vessel 
coronary bypass at a private hospital in 1989.  The veteran 
has had fewer problems since then and was currently on a beta 
blocker for his WPW syndrome.

The examiner noted that throat cancer had been diagnosed in 
September 1997.  He was currently completing a combined 
chemotherapy and radiation course of treatment.  

In October 1998, the veteran again underwent VA examination 
for squamous cell cancer of his left perform sinus.  The 
diagnosis was a history of squamous cell cancer of his left 
perform sinus.  The examiner stated that the veteran's 
throat/eating problems/cotton mouth, numbness of his hands 
and feet and tooth problems were all side effects of 
radiation therapy and chemo/Platinum therapy.

The veteran was admitted to a private hospital in October 
2000 after an episode of lightheadedness and vomiting.  It 
was noted that the veteran was critically ill as he had acute 
respiratory failure secondary to congestive heart failure and 
valvular heart disease with aortic and mitral insufficiency.  

The admitting physician noted a history of beta-blocker 
administration and fluid administration which probably 
precipitated his current clinical events with decreased 
cardiac perfusion and pulmonary edema.  The report noted that 
the veteran was admitted to the hospital because of dyspnea 
as he had been seen in the emergency room after taking a 
beta-blocker tablet.  The veteran had chronically been on 
these tablets but had stopped their use spontaneously by 
himself.  He then reinstituted their use on his own.  The 
physician stated that dyspnea was probably a result of the 
beta-blocker effect superimposed on his valvular heart 
disease and lung disease.

The private doctor said that it appeared that the veteran 
developed severe valvular heart disease and that he believed 
that the use of beta-blockers would depress left ventricular 
function and reduce cardiac output.

A follow-up the next day at the hospital noted that the 
veteran had been admitted to the hospital with chest 
fullness.  He later had a respiratory arrest requiring 
ventilation.  A subsequent consultation diagnosed the veteran 
with severe coronary artery disease, cardiomyopathy, status 
post cardiorespiratory arrest with subsequent seizure 
disorder, right hemisphere stroke, left hemiparesis, 
hemisensory deficit, dysphagi and left-sided visual deficits.

A November 2000 discharge summary from a private 
rehabilitation center noted that the veteran was admitted to 
the hospital in October 2000 with cardiorespiratory arrest 
and hypocic encephalopathy.  He required support for 
respiratory failure.  His acute medical issues gradually 
resolved subsequent to his admission to the rehabilitation 
center.

On November 7, 2000, the veteran was found to be unresponsive 
and pulseless.  He was pronounced dead.

In a February 2001 letter, the veteran's private physician 
clarified that the veteran had cardiac disease prior to the 
diagnosis of esophageal cancer.  The letter stated that the 
veteran had a myocardial infarction diagnosed in 1985.

In June 2002, a VA examiner conducted a records review.  The 
examiner noted that the veteran had been treated for WPW 
syndrome with beta-blockers.  The veteran had reported fewer 
problems with episodes of tachycardia since bypass surgery in 
1989.

The examiner stated that the veteran's WPW syndrome did not 
materially contribute to his death, as it WPW was a 
congenital condition that had nothing to do with his death 
from coronary artery disease.  The examiner also stated that 
the chemotherapy and radiation treatment he received for his 
service-connected throat cancer did not contribute to his 
recurrent myocardial infarctions.  The veteran had 
significant coronary artery disease prior to the discovery of 
his laryngeal cancer.

Per the August 2005 Board remand, a VA examiner in November 
2005 again conducted a records review regarding the issue of 
service connection for cause of death.  The examiner noted 
that the examiner for the June 2002 records review was 
unavailable.  

After a review of the records, the examiner concluded that it 
is as least as likely as not that there is no relationship 
between the veteran's service-connected disability, including 
his WPW syndrome and the cause of the veteran's death.  
Additionally, he concluded that the valvular heart disease 
did not cause or contribute to the cause of death.  He stated 
that there is no relationship between the veteran's service-
connected disabilities and his ultimate death.

Analysis

The veteran's service medical records make no reference to 
any of the diseases resulting in his death.  There is no 
competent evidence of any of the fatal conditions within one 
year from service separation.  Indeed, the medical opinions 
place the onset of the fatal heart disease in the 1980's.

The Board notes the October 2000 opinion of the admitting 
physician stating that the veteran's dyspnea was probably a 
result of the beta-blocker effect superimposed on his 
valvular heart disease and lung disease together with 
evidence that the beta blockers were prescribed to treat 
service-connected WPW.  

Weighing against the October 2000 opinion, are the VA 
opinions obtained in June 2002 and November 2005.

The VA opinions were a product of a review of the entire 
record, including the opinions of the treating private 
physician in October 2000.  The VA examiners found no 
relationship between service-connected disabilities and the 
causes of the veteran's death.  

The November 2005 examiner opined that it was "at least as 
likely as not that there is no relationship" between the 
veteran's service-connected disability, including his WPW 
syndrome and the cause of the veteran's death.  It might be 
argued that this language could also be read as saying it was 
at least as likely as not that there was such a relationship.  
The reviewer, however, went on to explain that he agreed with 
the 2002 opinion and found no relationship between the fatal 
heart disease and service or service-connected disabilities.

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997).  Factors for assessing the probative 
value of a medical opinion include whether the physician had 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

The majority of the opinions are against the claim.  The 
majority opinions are more probative than the private 
opinion.  The VA opinions were the product of a review of 
records not available at the time of the October 2000 opinion 
by the private physician, and were accompanied by reasons for 
those opinions.  It is unclear which records were considered 
in the private opinion. 

Because the weight of the competent evidence is against a 
link between the veteran's death and a service connected 
disease or disability, the Board concludes that the 
preponderance of the evidence is against the claim.  
Accordingly, reasonable doubt does not arise, and the claim 
is denied.

In view of the denial of service connection for the cause of 
the veteran's death, there is no basis to grant Chapter 35 
benefits, since they are based on a favorable determination 
regarding service connection for the cause of the veteran's 
death.  See 38 U.S.C.A., Ch. 35. 









							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Eligibility for Dependents' Educational Assistance under 38 
U.S.C.A., Chapter 35 is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


